SUMMARY ORDER

On appeal, Jacek I. Smigelski, a suspended attorney proceeding pro se, appeals the judgment of the district court dismissing his 42 U.S.C. § 1988 claims as barred by the Eleventh Amendment, judicial immunity, and prosecutorial immunity. We assume the parties’ familiarity with the underlying facts, the procedural history, and the issues on appeal.
This Court reviews de novo a district court decision dismissing a complaint pursuant to Rule 12(b)(1) or 12(b)(6). See Jaghory v. New York State Dep’t of Educ., 181 F.3d 326, 329 (2d Cir.1997). Dismissal of a case for lack of subject matter jurisdiction under Rule 12(b)(1) is proper “when the district court lacks the statutory' or constitutional power to adjudicate it.” Makarova v. United States, 201 F.3d 110, 113 (2d Cir.2000). A § 1983 claim may properly be dismissed on a Rule 12(b)(6) motion where the complaint on its face reveals that the movant is entitled to absolute immunity. See generally Day v. Morgenthau, 909 F.2d 75, 76-78 (2d Cir.1990).
Although we are “ordinarily obligated to afford special solicitude to pro se litigants” based on “[t]he rationale ... that a pro se litigant generally lacks both legal training and experience, ... a lawyer representing himself ordinarily receives no such solicitude at all.” Tracy v. Freshwater, 623 F.3d 90, 101-02 (2d Cir.2010).
Having conducted an independent and de novo review of the record, we find that the district court correctly concluded that Smigelski’s claims were barred either by the Eleventh Amendment or the doctrines of absolute immunity. We therefore affirm for substantially the same reasons set forth by the district court.
The judgment of the district court is AFFIRMED.